Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                   DETAILED ACTION

1. This action is response to the communication filed on 03/26/2022. Claims 1-9, and 15 are pending.

                                    Reasons for allowance

 	2. With respect to claims 1 and 8, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
3. For claim 1, the prior art of record (in particular, U.S. 20170149640 to Narayanan et al. (hereinafter "Narayanan'9640")) discloses determining for a given flow whether a number of aggregate packets exceeds an aggregate threshold value. If the aggregate threshold value is exceeded, an identifier of the flow is added to an "aggregate data-limit exceeded alert list" (Narayanan, [0053]). The data can include a count of the number of packets received at the network device for the flow, a number of bytes received at the network device  Another prior art of record (in particular, 20150071072 to Ratzin et al. (hereinafter " Ratzin'1072") discloses a large flow (known as an elephant flow) may be defined in terms of an interval of time over which a traffic flow persists, such as data rate for a traffic flow derived by an amount of data transferred in a given time interval (Ratzin [0019]).  Ratzin also teaches determining a value for one or more metrics such as data transmission rate, and/or flow duration, below which a certain percentage of traffic flows. An elephant flow may be considered to be any flow above the certain percentage (Ratzin, [0019]; [0021]); comparing the classification information for a given traffic flow to a metric value. The classification information achieves a certain threshold indicated by the metric value, the traffic agent may classify the traffic flow as an elephant flow (Ratzin abstract, [0021]-[0022]; [0042]; [0044]). But Ratzin does not teach processing header fields of the received data packets to  claims 1-7, 9, 15 are allowed.
4. For claim 8, the prior art of record (in particular, U.S. 20200067851 to Yiget et al. (hereinafter " Yiget'7851") discloses the switches in a Software Defined Network (SDN) forwards data packets over network. Yiget further teaches processing packet headers of packets to identify subset of packets as belong flows (Yiget [0002]). But Yiget does not teach and if so, to identify a corresponding one of the predetermined large network flows; if said processing identifies a corresponding predetermined large network flow of the data packet, then updating corresponding counter data representing a corresponding amount of data of the large network flow; otherwise, if the data packet is not determined to be a packet of the plurality of predetermined large network flows,  determining for a given flow whether a number of aggregate packets exceeds an aggregate threshold value. If the aggregate threshold value is exceeded, an identifier of the flow is added to an "aggregate data-limit exceeded alert list" (Narayanan, [0053]). The data can include a count of the number of packets received at the network device for the flow, a number of bytes received at the network device for the flow, a number of packets/bytes received at the network device during a predetermined period of  claim 8 is allowed.
                                                   Conclusions

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.